DETAILED ACTION
This action is in response to the Application filed on 10/21/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 8 – 9 and 12 – 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2020/0395854; (hereinafter Yao).

Regarding claim 1, Yao [e.g. Figs. 2 - 4] discloses a voltage converter device comprising: one or more inductive elements [e.g. inductor in Fig. 2] to deliver inductor current to an output section of the voltage converter device [e.g. Vo]; at least one switching device [e.g. connected to node Vd] to control current flow at the output section of the voltage converter device [e.g. by ON/OFF operation]; and a controller [e.g. 231 - 234] to controllably vary, according to a predictive model, a subsequently applied switching frequency to the at least one switching device to maintain zero-voltage switching based, at least in part, on the inductor current of the one or more inductive elements [e.g. sensed as “In” input to inverting input of 231; paragraph 014 recites “ a method of controlling…can include (i) obtaining a load current of the multi-phase power converter; (ii) enabling corresponding power stage circuits to operate in accordance with the load current, such that a switching frequency is maintained within a predetermined range when the load current changes; and (iii) controlling the power stage circuits to operate under different modes in accordance with the load current, such that the switching frequency is maintained within the predetermined range when the load current changes”. Paragraph 029 recites “when the power converter operates under the critical conduction mode, the main power switch of the power converter can realize zero-voltage-switching. In such a case, the on loss of the main power switch can be decreased, such that the power converter may operate at a higher switching frequency with a same operation efficiency”].

Regarding claim 2, Yao [e.g. Figs. 2 - 4] discloses wherein the controller configured to controllably vary the subsequently applied switching frequency to the at least one switching device to maintain zero-voltage switching is configured to controllably vary the subsequently applied switching frequency to the at least one switching device to maintain the zero-voltage switching over a wide operating range [e.g. paragraph 014 recites “ a method of controlling…can include (i) obtaining a load current of the multi-phase power converter; (ii) enabling corresponding power stage circuits to operate in accordance with the load current, such that a switching frequency is maintained within a predetermined range when the load current changes; and (iii) controlling the power stage circuits to operate under different modes in accordance with the load current, such that the switching frequency is maintained within the predetermined range when the load current changes”. Paragraph 029 recites “when the power converter operates under the critical conduction mode, the main power switch of the power converter can realize zero-voltage-switching. In such a case, the on loss of the main power switch can be decreased, such that the power converter may operate at a higher switching frequency with a same operation efficiency”].

Regarding claim 8, Yao [e.g. Figs. 2 - 4] discloses wherein the voltage converter device comprises one of: a DC/DC voltage converter device [e.g. Fig. 2 is a DC/DC converter], an AC/DC voltage converter device, or a DC/AC voltage converter device.

Regarding claim 9, Yao [e.g. Figs. 2 - 4] discloses further comprising one or more capacitance elements [e.g. Co] in the output section of the voltage converter device.

Regarding claim 12, Yao [e.g. Figs. 2 - 4] discloses wherein the controller configured to controllably vary the subsequently applied switching frequency to the at least one switching device is configured to: controllably vary the subsequently applied switching frequency to maintain zero-voltage switching further based on one or more of: soft switching boundary constraints [e.g. soft switching (ZVS) boundary of critical conduction mode; paragraph 029], or output voltage measurements.

Regarding claim 13, Yao [e.g. Figs. 2 - 4] discloses a method for voltage conversion, comprising: determining inductor current of one or more inductive elements of a voltage converter device [e.g. In]; determining, according to a predictive model, a subsequently applied switching frequency for at least one switching device [e.g. switch(es) connected to node “Vd”] of the voltage converter device to maintain zero-voltage switching based, at least in part, on the inductor current of the one or more inductive elements [e.g. sensed as “In” input to inverting input of 231; paragraph 014 recites “ a method of controlling…can include (i) obtaining a load current of the multi-phase power converter; (ii) enabling corresponding power stage circuits to operate in accordance with the load current, such that a switching frequency is maintained within a predetermined range when the load current changes; and (iii) controlling the power stage circuits to operate under different modes in accordance with the load current, such that the switching frequency is maintained within the predetermined range when the load current changes”. Paragraph 029 recites “when the power converter operates under the critical conduction mode, the main power switch of the power converter can realize zero-voltage-switching. In such a case, the on loss of the main power switch can be decreased, such that the power converter may operate at a higher switching frequency with a same operation efficiency”]; and controllably actuating [e.g. driving circuit 235 providing ON/OFF signals to power switches] the at least one switching device based on the determined subsequently applied switching frequency.

Regarding claim 14, Yao [e.g. Figs. 2 - 4] discloses wherein determining the subsequently applied switching frequency comprises intermittently determining the subsequently applied frequency at regular or irregular time intervals [e.g. Fig. 4 shows applying determined frequencies at different time intervals according to the current. Paragraph 014 recites “ a method of controlling…can include (i) obtaining a load current of the multi-phase power converter; (ii) enabling corresponding power stage circuits to operate in accordance with the load current, such that a switching frequency is maintained within a predetermined range when the load current changes; and (iii) controlling the power stage circuits to operate under different modes in accordance with the load current, such that the switching frequency is maintained within the predetermined range when the load current changes”].

Regarding claim 15, Yao [e.g. Figs. 2 - 4] discloses wherein controllably actuating the at least one switching device comprises: controllably actuating the at least one switching device according to the subsequently applied switching frequency to maintain the zero-voltage switching over a wide operating range [e.g. Paragraph 029 recites “when the power converter operates under the critical conduction mode, the main power switch of the power converter can realize zero-voltage-switching. In such a case, the on loss of the main power switch can be decreased, such that the power converter may operate at a higher switching frequency with a same operation efficiency”]. 

Regarding claim 16, Yao [e.g. Figs. 2 - 4] discloses wherein determining the subsequently applied switching frequency comprises: determining a reference current [e.g. Vi]; and determining, based at least in part on the reference current and the determined inductor current, control-signaling to control one or more of: a duty cycle for the at least one switching device [e.g. duty cycle of PWM], the variable subsequently applied switching frequency for the at least one switching device [e.g. switching frequency of PWM], or output voltage of the voltage converter device [e.g. Vo].

Regarding claim 22, Yao [e.g. Figs. 2 - 4] discloses non-transitory computer readable media comprising computer instructions executable on a processor-based device to: determine inductor current of one or more inductive elements of a voltage converter device [e.g. In]; determine, according to a predictive model, a subsequently applied switching frequency to at least one switching device [e.g. switch(es) connected to node “Vd”] of the voltage converter device to maintain zero-voltage switching based, at least in part, on the inductor current of the one or more inductive elements [e.g. sensed as “In” input to inverting input of 231; paragraph 014 recites “ a method of controlling…can include (i) obtaining a load current of the multi-phase power converter; (ii) enabling corresponding power stage circuits to operate in accordance with the load current, such that a switching frequency is maintained within a predetermined range when the load current changes; and (iii) controlling the power stage circuits to operate under different modes in accordance with the load current, such that the switching frequency is maintained within the predetermined range when the load current changes”. Paragraph 029 recites “when the power converter operates under the critical conduction mode, the main power switch of the power converter can realize zero-voltage-switching. In such a case, the on loss of the main power switch can be decreased, such that the power converter may operate at a higher switching frequency with a same operation efficiency”]; and controllably actuate [e.g. driving circuit 235 providing ON/OFF signals to power switches] the at least one switching device based on the determined subsequently applied switching frequency.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 3 – 7, 10 – 11, 17 – 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller comprises: a proportional integral (PI) controller to determine a reference current, and a model predictive control (MPC) module arranged in a cascade to the PI controller, and configured to determine, based at least in part on the reference current and the inductor current, control-signaling to control one or more of: a duty cycle for the at least one switching device, the variable subsequently applied switching frequency for the at least one switching device, or output voltage of the voltage converter device”.
	The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller configured to controllably vary the subsequently applied switching frequency is configured to: iteratively compute the subsequently applied switching frequency, according to sampled operating conditions for the at least one switching device, when sampling time of operating conditions of the voltage converter device exceeds a pre-determine threshold, or directly compute the subsequently applied switching frequency through application of a pre-determined function applied to the sampled operating conditions for the at least one switching device when the sample time of operating conditions is equal to or is below the pre-determined threshold”.
The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller comprises: a model predictive control (MPC) module configured to determine, based at least in part on the inductor current and voltage across at least one of the one or more capacitance elements, a duty cycle provided to a pulse width modulation (PWM) signal controller and a frequency controller configured to determine and generate the subsequently applied switching frequency to the at least one switching device.
The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller configured to controllably vary the subsequently applied switching frequency to the at least one switching device is configured to: determine the subsequently applied switching frequency from a plurality of discretized switching frequencies that are each an integer multiple, n, of a sampling frequency, fs, to sample operating conditions of the voltage converter device based on which the inductor current of the one or more inductive elements is determined”.


The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein determining the control-signaling comprises determining the control signaling according to an optimization process using a cost function to minimize a current tracking error between the reference current and the inductor current of the one or more inductive elements, and maximize soft switching frequency of the at least one switching device.”
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein determining the subsequently applied switching frequency comprises: iteratively computing the subsequently applied switching frequency, according to sampled operating conditions for the at least one switching device, when sampling time of operating conditions of the voltage converter device exceeds a pre-determine threshold, or directly computing the subsequently applied switching frequency through application of a pre-determined function applied to the sampled operating conditions for the at least one switching device when the sampling time of operating conditions is equal to or is below the pre-determined threshold”.
The primary reason for the indication of the allowability of claim 21 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein determining, according to the predictive model, the subsequently applied switching frequency comprises: determining the subsequently applied switching frequency from a plurality of discretized candidate switching frequencies that are each an integer multiple, n, of a sampling frequency, fs, to sample operating conditions of the voltage converter device based on which the inductor current of the one or more inductive elements is determined.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838